MEMORANDUM **
Hesham El-Mosalamy appeals pro se the district court’s attorneys’ fees award of $12,780 to Charles R. Drew University of Medicine and Science (“University”). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s order granting attorneys’ fees, LSO, Ltd. v. Stroh, 205 F.3d 1146, 1160 (9th Cir.2000), and we affirm.
Because El-Mosalamy continues to make spurious and unsubstantiated allegations of misconduct against numerous entities, the district court did not abuse its discretion in awarding attorneys’ fees to the University. See Wood v. McEwen, 644 F.2d 797, 802 (9th Cir.1981) (per curiam). The district court judge concluded that the action was properly dismissed without proceeding to trial, considered El-Mosalamy’s pro se status, and considered the lodestar method and El-Mosalamy’s financial status before awarding approximately one-third of the University’s requested attorneys’ fees. See Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 620 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.